Title: To John Adams from François Adriaan Van der Kemp, 13 November 1825
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and High Respected Friend!
Olden barneveld 13 Nov. 1825


You will not be displeased, I am confident, if I address you again a few lines—perhaps—one or other of your family may consider it proper, to favour me at a proper period with Some information—with respect to your continued health—of which the N. papers assure us, you enjoy a considerable Share—What a blessing at Such an advanced age! My family was with me highly gratified—in Seing in these your 91 anniversary celebrated by your friends and acquaintances—what a delightful choice was that for the minister, who celebrated it—May your last days be your happiest, if any terrestrial blessing can be added to what has fallen to your Lot—All who know you, and more So, they who gathered—during So many years Such a rich harvest of your uninterrupted kindnesses can not be Sufficiently thankful to a Bountiful God.
Health and comfort remains up on the whole our lot—although during the hot Season—mrs. v. d. k. was Somewhat enfeebled She has now again obtained more Strenght. If it pleases providence to prolong her days till the 16th Dec—She then Shall enter her 80—How can we be Sufficiently thankful!
An Essay on the liberty of maritime commerce and National industry was published by my old frend J. Vreede, whom had Seen, when in Holland—I requested—that He would remit to you the French Translation of it, which Mr. Gebhard of New-york informed me, was forwarded by the Collector of the Port. Althoug you may not peruse it you will be pleased with its contents, if they are communicated to you by your Son—Judge Adams. I was delighted by the perusal of the President’s Letter to the Citizens of Baltimore—This was in the true noble Roman cast—He need not to fear competitors, and cannot be driven from his course by the most artful and boldest.
I Should become Some what apprehensive—my dear respected frend—if I could once more return to N. England that Scarce any one would recollect me, if you did not, renew to them the remembrance of an old Dutch Recluse!
My grand Son is now at New-haven college—If his conduct remains unimpeached, and his progressing industry equals his promising talents—He may become an ornament to that College. May we and his worthy Parents be blessed in this regard—and So is my ardent wish that your amiable George may attain the Same end—can you not employ him as your Secretary? Remember me kindly to every member of your family—you are fully persuaded, my Dear and high Respected Frend! that I, as long I breathe, I Shall remain / your devoted and obliged Frend!


Fr. Adr. van der kemp




